Citation Nr: 1410545	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for post colonoscopy ileostomy and mucus fistula from bowel perforation at a VA facility in February 2010.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2010 rating decision of the VA Regional Office (RO) in Denver, Colorado.  The claims file is now within the jurisdiction of the Cheyenne, Wyoming VA RO.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a July 2011 amended substantive appeal, the Veteran requested a Board videoconference hearing at a local VA office.  He gave his address at the time as Loveland, Colorado.  A videoconference hearing was scheduled for him in Denver for January 15, 2014.  However, in a Report of Contact dated that same day, the Veteran stated that he currently resided in Cheyenne, Wyoming, and requested that his hearing be rescheduled to that Regional Office.  This request was received after the case had been transferred to the Board.  The request for a hearing must be addressed prior to further consideration and adjudication of the claim on appeal; the Veteran must  thus be scheduled for a videoconference hearing at the Cheyenne, Wyoming RO.  See 38 U.S.C.A. § 7107 (West 2002 & West 2013); 38 C.F.R. §§ 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the Cheyenne, Wyoming RO in accordance with applicable procedures.  Inform him if he subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


